Citation Nr: 1025415	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disabilities.

2.  Entitlement to service connection for bilateral knee 
disabilities.

3.  Entitlement to service connection for deep vein thrombosis, 
to include as secondary to bilateral ankle and knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington, which denied the above claims.

In March 2010, the Veteran was afforded a Travel Board hearing 
conducted by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims folder.  
Following that hearing, the Veteran submitted additional evidence 
to the Board, accompanied by a waiver of RO consideration.

The Board acknowledges that the RO construed the second issue on 
appeal as separate claims for service connection for left knee 
osteoarthritis and bursitis and right knee osteoarthritis.  
However, given that the Veteran has described the nature of his 
bilateral knee disabilities by listing general symptoms of knee 
pain, swelling, and effusion, and in view of the fact that he has 
been diagnosed with multiple current bilateral knee conditions, 
including osteoarthritis, bursitis, tendinitis, effusion, edema, 
arthralgia, the Board finds that his claim should be more broadly 
characterized as a single issue, as reflected on the title page 
of this decision.  See 38 C.F.R. § 3.159(c)(3); see also 
Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009) (stating 
that, when determining the scope of a claim, the Board must 
consider 'the claimant's description of the claim; the symptoms 
the claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim'). 

As a final introductory matter, the Board observes that the 
Veteran testified at his March 2010 Travel Board hearing that he 
was currently unemployed and had recently been awarded Social 
Security Administration (SSA) disability benefits due to his knee 
problems. In light of the actions taken below, the Board 
interprets the Veteran's testimony as raising an implicit claim 
of entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  
As a TDIU claim has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ), the Board does not have jurisdiction over this 
issue and refers it to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The competent evidence of record is at least in equipoise as 
to whether the Veteran's bilateral ankle disabilities had their 
onset in service.

2.  The competent evidence of record is at least in equipoise as 
to whether the Veteran's bilateral knee disabilities had their 
onset in service.

3.  The competent evidence of record does not show that deep vein 
thrombosis was incurred in or aggravated by service, including as 
secondary to bilateral ankle or knee disabilities.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for 
service connection for bilateral ankle disabilities have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2009).

2.  Resolving all doubt in favor of the Veteran, the criteria for 
service connection for bilateral knee disabilities have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2009).

3.  The criteria for service connection for deep vein thrombosis 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial AOJ 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to 
service connection claims, a section 5103(a) notice should also 
advise a claimant of the criteria for establishing a disability 
rating and effective date of award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the RO sent correspondence in February 2007, a 
rating decision in May 2007, and a statement of the case in 
October 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an adjudication 
of the claim by the RO subsequent to receipt of the required 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the appellant 
and had satisfied that duty prior to the final adjudications of 
the Veteran's claims in the September 2009 supplemental statement 
of the case.  

As to the duty to assist, the Board notes that all pertinent 
records from all relevant sources identified by the Veteran, and 
for which he has authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  Additionally, VA has associated with the 
claims folder the Veteran's service treatment records and all 
potentially relevant VA treatment records as well as other 
pertinent evidence.  The Veteran has also been provided an 
opportunity to submit testimony in support of his claims at a 
March 2010 Travel Board hearing.

The Board recognizes that, under VA's governing regulations, it 
is obligated to make reasonable efforts to assist an appellant in 
obtaining evidence necessary to substantiate his claims, 
including any "relevant records" in the custody of VA or 
another federal agency, such as SSA.  38 C.F.R. § 3.159(c)(2).  
In this case, the Veteran has indicated that he sought treatment 
at a VA medical facility for ankle and knee problems in 1969 and 
that he has since been awarded SSA disability compensation for 
his bilateral knee disability.  Neither the Veteran's VA medical 
records from 1969 nor the SSA decision and medical records upon 
which that decision was predicated have been associated with the 
claims folder.  However, as discussed below, the Board has 
decided to grant the Veteran's claims for service connection for 
knee and ankle disabilities.  Consequently, the Veteran is not 
prejudiced by any failure to obtain federal records relevant to 
those claims.  

Moreover, with respect to the Veteran's claim for service 
connection for deep vein thrombosis, the Board observes that the 
duty to assist is not boundless in scope, and VA is only required 
to make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim.  VA is not required 
to assist him in obtaining identified records if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. 
Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  In this case, 
the Veteran has not indicated, and the evidence of record does 
not otherwise suggest, that there are any outstanding VA or SSA 
records pertaining to his claim for service connection for deep 
vein thrombosis.  Accordingly, the Board finds that it is not 
obligated to obtain any additional records with respect to that 
claim.  

As a final point regarding the duty to assist, the Board 
acknowledges that the Veteran has not been afforded VA 
examinations in connection with the issues on appeal.  However, 
as the Board is granting service connection for the Veteran's 
bilateral ankle and knee disabilities, no VA examinations are 
necessary for those conditions.  Additionally, the competent 
evidence of record does not show that any symptoms of deep vein 
thrombosis are related to the Veteran's honorable service and, 
therefore, an examination is not warranted with respect to that 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that VA has satisfied its 
duties to notify and assist, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

"Service connection" essentially means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2009).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and he is 
presumed to have been sound upon entry.  The presumption of 
soundness may only be rebutted by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2009).  Lay statements by a 
Veteran concerning a preexisting condition alone are not 
sufficient to rebut the presumption of soundness.  Crowe v. 
Brown, 7 Vet. App. 238, 245-46 (1994).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1110 (2009); Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Service connection for certain chronic 
diseases, including arthritis and cardiovascular disorders, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Service connection may also be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439, 450 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection, rebuttable only by clearly 
attributable intercurrent causes, for chronic conditions that are 
manifest during service and then again at any later date, however 
remote.  See 38 C.F.R. §§ 3.309(a), 3.384 (2009), Groves v. 
Peake, 524 F.3d 1306, 1309-10 (Fed. Cir. 2008) (holding that when 
a chronic disease is identified in service and at any time after 
service, service connection will be granted without the need for 
nexus evidence).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Bilateral Ankle and Knee Disabilities

The Veteran, in written statements and testimony before the 
Board, contends that his bilateral ankle and knee disabilities 
had their onset during his period of active service.  

His service treatment records reveal that, on his September 1967 
induction examination, he reported a history of swollen or 
painful joints and cramps in his legs.  The Veteran also noted 
that he had previously fractured his right forearm, but did not 
report any history of broken bones affecting his ankles or knees.  
Clinical examination was negative for any joint problems or other 
symptoms affecting his ankles and knees.  

While cognizant of the Veteran's reports of joint pain and leg 
cramps on entry, the Board considers it significant that he did 
not specifically complain of any ankle or knee problems at that 
time.  Moreover, the Board observes that the Veteran's lay 
statements, standing alone, are insufficient to rebut the 
presumption of soundness which arose when he was accepted for 
service.  Crowe, 7 Vet. App. at 245-46; see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a layperson 
is generally not capable of providing diagnosis or opining on a 
matter requiring knowledge of medical principles); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Gahman v. West, 13 Vet. App. 
148,150 (1999).  Accordingly, in the absence of any clinical 
findings of ankle or knee abnormalities on the Veteran's entrance 
examination, or other clear and unmistakable evidence of such 
problems prior to the time he entered service, he is presumed to 
have been sound upon entry.  

The Veteran's subsequent service treatment records reflect 
significant bilateral ankle and knee pathology.  Specifically, 
those records show that in June 1968, he reported to sick bay 
with complaints of blisters, swelling, and redness affecting both 
ankles.  He was prescribed hot soaks and topical medication.  In  
September 1968, the Veteran was treated for injuries incurred 
after his "feet slipped out from under [him]" and he fell off a 
ladder.  Four months later, in January 1969, he sought treatment 
for "severe swelling" in his left knee, which was noted to be 
of unknown etiology.  X-rays revealed subcutaneous fluid in the 
right knee, but no evidence of bony pathology.  The Veteran's 
knee was wrapped and he was returned to active duty.  Thereafter, 
in August 1969, he again sought treatment for ankle problems 
after reportedly tripping and falling down a set of marble 
stairs.  Although X-rays were negative for ankle fractures, 
clinical examination revealed significant swelling and tenderness 
in the lateral malleolar and calcaneofibular ligament regions.  
The assessment was a right ankle sprain for which the Veteran was 
fitted with an ace wrap and placed on light duty with minimal 
weight bearing for five days.  During this period, he returned to 
sick bay for additional treatment for worsening ankle symptoms.  

The Veteran's Form DD-214 indicates that no discharge certificate 
was issued at the time of his separation from service and it 
appears that he did not undergo an examination upon leaving the 
military.  Nevertheless, the Veteran now asserts that his in-
service symptoms of chronic pain and swelling in his ankles and 
knees were present at the time of his discharge from service and 
thereafter continued on an ongoing basis.  

Additionally, the Veteran testified at his March 2010 Travel 
Board hearing that, within a year of leaving service, he sought 
treatment for ankle and knee pain, but was "just g[iven] Ace 
bandages and that was it."  Nevertheless, the Veteran further 
testified that, while he did not incur any post-service injuries 
affecting his lower extremities, his joint problems continued to 
worsen to the point that he "kept falling over and spraining his 
ankles" and his treating provider recommended surgery.  The 
Veteran's account is corroborated by his post-service treatment 
records, which show that he underwent bilateral ankle surgery in 
1985 following "multiple strains" and thereafter had additional 
ankle surgeries in 1993 and 1994.  

With respect to his knees, post-service medical records dated in 
October 1998 note a history of right knee arthritis.  Subsequent 
VA medical records reflect ongoing treatment for bilateral knee 
pain and swelling.  Significantly, the Veteran's VA treating 
provider opined in October 2001 that his history of "swollen and 
painful joints" was suggestive of "recurrent 
tendinitis/bursitis syndrome."  

Additionally, VA treatment records dated in June 2005 note 
complaints of chronic knee pain and instability, for which a 
brace was required, and clinical findings of fluid on the knee 
consistent with a diagnosis of prepatellar bursitis.  A 
contemporaneously dated X-ray report reveals marked medial joint 
space narrowing bilaterally, with additional degenerative 
spurring around the right medial, lateral, and anterior joint 
spaces.  Based on the results of that X-ray examination, the 
Veteran was diagnosed with bilateral osteoarthritis of the knees.

The record thereafter shows that the Veteran has continued to 
seek treatment for pain and swelling of the ankles and knees.  
His symptoms have been found to support diagnoses of degenerative 
osteoarthritis of both the ankles and knees, as well as 
peripheral edema of the ankle and effusion, patellar bursitis, 
and arthralgia of the knees.

After a careful review of the claims folder, the Board finds that 
the Veteran's service and post-service treatment records and the 
lay evidence submitted in support of his claims demonstrate that 
his chronic bilateral ankle and knee problems are related to his 
period of active service.  

As noted above, the Veteran's service treatment records are 
replete with complaints and clinical findings of ankle and knee 
pain and swelling.  Moreover, the Veteran has indicated that, 
since leaving the military, he has not incurred any lower 
extremity injuries and yet has continued to suffer from chronic 
ankle and knee problems, which have worsened over time.  

The Board observes that the Veteran is competent, as a lay 
person, to report experiences, such as persistent ankle and knee 
pain and swelling, of which he has personal knowledge, and his 
statements in this regard are considered credible.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  He is also competent to 
report seeking treatment for lower extremity joint problems in 
1969, shortly after his discharge from service, as his account is 
supported by later diagnoses of ankle and knee disabilities by 
medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  

Additionally, the Veteran's reports of chronic ankle and knee 
problems have been corroborated by his post-service medical 
records, which reflect a history of bilateral ankle surgeries 
beginning in the mid-1980s, bilateral knee osteoarthritis 
predating October 1998, and subsequent ongoing outpatient 
treatment and medication for ankle and knee disorders.  This 
post-service clinical evidence, in the aggregate, bolsters the 
credibility of the Veteran's lay statements.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995) (indicating that the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant).  Moreover, the Board finds that the Veteran's lay 
statements, which it considers both competent and credible, 
constitute sufficient evidence of a continuity of symptomatology, 
which weighs in favor of his claims.  Maxson v. Gober, 230 F.3d 
1330, 1332 (Fed. Cir. 2000).

Furthermore, although the Veteran has not undergone VA medical 
examinations with respect to his claims, the Board finds that the 
preponderance of the evidence demonstrates that he developed 
bilateral ankle and knee problems in service and was thereafter 
diagnosed with osteoarthritis, bursitis, tendinitis, effusion, 
edema, arthralgia, and related conditions.  In this regard, the 
Board considers it significant that the same symptoms that were 
clinically shown in service (pain and swelling of the ankles and 
knees and fluid on the knee) also formed the basis for the 
Veteran's post-service diagnoses of osteoarthritis, bursitis, 
effusion, and edema, and that his VA treating provider noted that 
his symptoms were consistent with "recurrent tendinitis/bursitis 
syndrome" of the joints.  These in-service and post-service 
clinical findings collectively demonstrate that the Veteran's 
current ankle and knee conditions constitute chronic disorders, 
which, while not officially diagnosed in service, have been 
productive of symptoms that have manifested both during and after 
service.  38 C.F.R. § 3.303(b) (2009).  As noted above, no 
medical opinion as to etiology is necessary to grant service 
connection where a chronic condition is shown in service and then 
manifests at a later date.  Groves, 524 F.3d at 1309-10. 
Accordingly, the Board finds that a formal positive nexus opinion 
is not required, and service connection for bilateral ankle and 
knee disabilities is warranted.  Id.  

For the foregoing reasons, the Board concludes that the balance 
of positive and negative evidence is at the very least in 
relative equipoise.  The Veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive and 
negative evidence.  Where the evidence supports the claim or is 
in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 
(b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds 
that service connection for bilateral ankle and knee disabilities 
is warranted. 

Deep Vein Thrombosis

The Veteran contends that his currently diagnosed deep vein 
thrombosis was caused by his bilateral ankle and knee 
disabilities or is otherwise related to his active service.  The 
Board is required to consider all theories of entitlement raised 
either by the claimant or by the evidence of record as part of 
the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  In 
light of the Veteran's contentions and the Board's decision to 
grant service connection for his bilateral ankle and knee 
disabilities, the Board will now consider whether service 
connection for deep vein thrombosis is warranted both on a direct 
basis and as secondary to those service-connected joint problems.  

As previously discussed, the Veteran reported a history of leg 
cramps on his service entrance examination.  However, he did not 
specifically complain of any blood clots or other symptoms of 
deep vein thrombosis.  Nor were any such symptoms shown on 
clinical examination.  Accordingly, absent any other clear and 
unmistakable evidence of deep vein thrombosis prior to the time 
the Veteran entered service, he is presumed to have been sound 
upon entry.  See Crowe, 7 Vet. App. at 245-46; see also Espiritu, 
2 Vet. App. at 494.

The Veteran's subsequent service treatment records are also 
negative for any complaints or clinical findings of deep vein 
thrombosis or related problems.  As there is no record of 
reports, diagnoses, or treatment pertaining to that disease in 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  As chronicity 
in service has not been established, a showing of continuity of 
symptoms after discharge is required to support the Veteran's 
claim for service connection.  38 C.F.R. § 3.303(b).  

The earliest post-service medical evidence pertaining to the 
Veteran's deep vein thrombosis claim consists of private hospital 
records dated in October 1998.  These records show that the 
Veteran underwent surgery (left heart catheterization, coronary 
angiography, left ventriculography, and angio-seal) to treat 
nonservice-connected heart problems.  Significantly, at that time 
he was also afforded a lower extremity Doppler duplex scan, which 
was negative for deep vein thrombosis, bilaterally.  

Subsequent private medical records dated in October 2002 reflect 
complaints of right leg pain that arose in the course of 
Veteran's civilian occupation as a truck driver.  This time, 
Doppler testing revealed a blood clot in the right calf that 
supported a diagnosis of deep vein thrombosis.  The private 
examiner observed that the Veteran's condition "could be chronic 
in nature," but also noted that the "duplex scanner [was] not 
perfect at identifying chronic versus acute clot[s]."  No 
opinion as to etiology was rendered.

The record thereafter shows that the Veteran has continued to 
receive treatment for blood clots in his lower extremities and 
has been diagnosed with bilateral deep vein thrombosis.  As 
previously mentioned, this condition has been linked to his post-
service work as a truck driver.  However, none of the Veteran's 
private or VA treating providers appears to have related his deep 
vein thrombosis to any aspect of his military service.  

In this regard, the Board acknowledges that the Veteran testified 
at his Travel Board hearing that "treating physicians" had 
recently told him that his deep vein thrombosis was related to 
the ankle and knee disabilities for which he now has been granted 
service connection.  However, the Veteran did not specify whether 
those physicians were private or VA medical providers.  If they 
were private medical providers, the Veteran would need to submit 
written copies of their positive nexus opinions or provide 
information that would enable VA to obtain such evidence on his 
behalf.  This the Veteran has not done, despite receiving 
correspondence from the RO requesting that he submit additional 
information to support his claim.  Consequently, any information 
that may have been elicited in support of the Veteran's claim has 
not been not obtained because of the his failure to cooperate.  
The Board reminds the Veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a claimant wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

Alternatively, if the treating physicians who reportedly related 
the Veteran's deep vein thrombosis to his service-connected 
disabilities were VA medical providers, the Board assumes that 
their opinions would be included in his recent VA records, which 
have been associated with his claims folder.  Indeed, there is a 
presumption of regularity that VA physicians and other government 
officials perform their duties correctly, fairly, in good faith, 
and in accordance with law and governing regulations.  Marsh v. 
Nicholson, 19 Vet. App. 381, 385 (2005).  Further, the United 
States Court of Appeals for Veterans Claims (Court) has 
consistently held that the law presumes the regularity of the 
administrative process.  Id.; Crain v. Principi, 17 Vet. App. 
182, 186 (2003).  Thus, the Board must conclude that, if any VA 
treating physician had rendered the opinion that the Veteran 
describes, the physician would have put that opinion in writing 
so that the Veteran could use it to support his claim.  

Additionally, the Board observes that the Veteran has submitted a 
printout from "WebMD," a medical Web site, which lists 
potential causes of deep vein thrombosis, including "trauma to 
the lower leg with or without surgery or casting" and 
"prolonged travel and sitting" in airplanes, cars, and trains.  
However, that medical literature does not specifically address 
the facts of the Veteran's claim.  The Board recognizes that he 
is attempting to extrapolate from the literature that his deep 
vein thrombosis is the result of his service-connected ankle and 
knee disabilities.  Significantly, however, that literature could 
also be used to extrapolate that the Veteran's deep vein 
thrombosis resulted from the "prolonged travel and sitting" 
inherent in his civilian work as a truck driver, which would 
weigh against a finding of service connection.  In any event, 
such an extrapolation, whether in support of or against the 
Veteran's claim, constitutes nothing more than an unsubstantiated 
medical opinion by a lay person rather than a conclusion based on 
the medical evidence of record, and, therefore, cannot be deemed 
material.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Sacks v. West, 11 Vet. App. 314 (1998).  

In so finding, the Board does not mean to suggest that a medical 
article or treatise cannot provide important support when 
combined with an opinion of a medical professional if the medical 
article or treatise evidence discusses generic relationships with 
a degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  See 
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); 
see also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) 
(citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  
In this case, the medical literature submitted by the Veteran was 
not accompanied by a medical expert's opinion or any other 
objective evidence linking his deep vein thrombosis to his ankle 
and knee disabilities or any other aspect of his honorable 
service.  Thus, that medical literature is insufficient to 
establish the required nexus opinion for causation.  

There is no other competent evidence of record linking the 
Veteran's deep vein thrombosis to his service-connected 
disabilities.  Accordingly, the Board finds that service 
connection is not warranted on a secondary basis.

Nor is service connection warranted on a direct basis.  As noted 
above, the competent evidence of record reflects that the 
Veteran's deep vein thrombosis was diagnosed in October 2002.  
The Board is cognizant that the private physician who rendered 
that diagnosis indicated that the Veteran's deep vein thrombosis 
"could be chronic," thereby suggesting that it might have had 
an earlier date of onset.  However, the Board considers it 
significant that this physician also observed that the Veteran's 
blood clot could be acute in nature.  Such an opinion is 
inherently speculative in nature and therefore lacking in 
probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In any event, even assuming that the Veteran did have 
chronic deep vein thrombosis that developed prior to October 
2002, the competent evidence of record does not indicate that it 
arose in service or within a year of his discharge.  Indeed, the 
competent evidence weighs against such a finding as the prior 
Doppler testing conducted in October 1998 was negative for any 
symptoms of deep vein thrombosis.  Additionally, the Veteran does 
not specifically contend, and his service and post-service 
treatment records do not show, that he suffered from blood clots 
or exhibited any other symptoms of deep vein thrombosis until 
many years after leaving the military.  Accordingly, the Board 
finds that a continuity of symptomatology has not been 
demonstrated, which weighs against the Veteran's claim.  Maxson, 
230 F.3d at 1332 (Fed. Cir. 2000). 

Moreover, the record does not otherwise show that the Veteran's 
deep vein thrombosis was incurred in or aggravated by service.  
As there is no evidence of complaints or clinical findings of 
that disease during the Veteran's period of honorable service, 
the Board finds that a VA examination is not required in this 
case.  38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. 
App. 79, 85-86 (2006).  Furthermore, the evidence does not show 
that the condition manifested to a compensable degree within one 
year following the Veteran's separation from service such that 
presumptive service connection may be granted.  38 C.F.R. 
§§ 3.307, 3.309 (2009).

The Board has considered the Veteran's assertions that his deep 
vein thrombosis is related to his period of active service, 
including to the ankle and knee disabilities for which he has 
been granted service connection.  As noted above, the Veteran is 
certainly competent to give evidence about what he has 
experienced, and his statements and testimony in his regard are 
considered credible.  Layno, 6 Vet. App. at 469-70.  However, 
there is nothing in the claims folder to indicate that he 
possesses the requisite medical training or expertise necessary 
to offer evidence on matters such as medical diagnosis or medical 
causation of his deep vein thrombosis.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In sum, the Board finds that the preponderance of the competent 
evidence weighs against a finding that the Veteran's deep vein 
thrombosis developed during a period of honorable service or is 
otherwise related to that service, including to his service-
connected ankle and knee disabilities.  As previously observed, 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance.  However, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against Veteran's claim.  Accordingly, that 
claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Entitlement to service connection for bilateral ankle 
disabilities is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for bilateral knee disabilities 
is granted, subject to the statutes and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for deep vein thrombosis is 
denied.   



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


